Case: 4:20-cr-00120-RLW-DDN Doc. #: 2 Filed: 02/20/20 Page: 1 of 1 PageID #: 4


                              UNITED STATES DISTRICT COURT                    SUPPREssmED
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION                                    FEB 2 0 2020
                                                                                      U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                            )                              EASTERN DI.STRICT OF MO
                                                     )                                      ST.LOUIS
                        Plaintiff,                   )
                                                     )
v.                                                   )
                                                     )      4:20CR120 RLW/DDN·
WENDELL CORLEY,                                      )
                                                     )
                        Defendant.                   )

                                        INDICTMENT

                                         COUNT ONE
      The Grand Jury charges that:

     On or about October 27, 2019, in the City of St. Louis, within the Eastern District of

Missouri,

                                     WENDELL CORLEY,

the Defendant herein, did knowingly and intentionally possess with int~nt to distribute a quantity

ofN-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl], also known as fentanyl, a schedule II controlled

substance.

     In viol~tion of Title 21, United States Code, Section 841(a)(l).


                                                            A TRUE BILL



                                                            FOREPERSON ·
JEFFREY B. JENSEN
Umted States Attorney


GREGORY M. GOODWIN, #65929MO
Special Assistant United States Attorney .
